   Case: 1:17-cv-00101 Document #: 210 Filed: 10/23/18 Page 1 of 4 PageID #:2868




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KATHERINE BLACK,                  )
                                  )
           Plaintiff,             )                        Case No. 1:17-cv-00101
                                  )
        v.                        )                        Judge Matthew F. Kennelly
                                  )
CHERIE WRIGLEY, MELISSA COHENSON, )
BRIAN A. RAPHAN, P.C. and PAMELA  )
KERR,                             )
                                  )
           Defendants.            )

       DEFENDANTS MELISSA COHENSON’S AND BRIAN A. RAPHAN, P.C.’S
             OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL
               DOCUMENT PRODUCTION AND TESTIMONY

       Defendants, Melissa Cohenson (“Cohenson”) and Brian A. Raphan, P.C. (“Raphan”),

(collectively “Raphan Defendants”) by their attorneys, Litchfield Cavo LLP, oppose Plaintiff’s

Motion to Compel Document Production and Testimony, and state:

       1.     Plaintiff filed a motion to compel against the Raphan Defendants which asserts

three arguments: 1) Raphan Defendants’ privilege log is insufficient to establish privilege; 2)

Raphan Defendants improperly withheld documents (identified in their privilege log) based on the

common interest exception because it is inapplicable; and 3) Plaintiff could not fully depose the

Raphan Defendants on the withheld documents, which allegedly were improperly withheld. For

the reasons below, Plaintiff’s motion should be denied.




                                                1
    Case: 1:17-cv-00101 Document #: 210 Filed: 10/23/18 Page 2 of 4 PageID #:2868




         2.       Raphan Defendants have advised movant that they will produce, or by the time of

filing have been produced, all the documents previously withheld pursuant to the common interest

exception to waiver of the attorney-client privilege or work-product doctrine.1

         3.       Raphan Defendants have also produced a more detailed amended privilege log

providing the details for the basis of the attorney client and/or the work product privileges. The

only documents now being withheld and set forth in Raphan Defendants’ privilege log are based

on the assertion of the attorney client and/or work product privileges. Notably, at no time has

Plaintiff argued that either of these two remaining privileges have been improperly asserted. Put

in another way, all the documents that Plaintiff asserts have been improperly withheld by Raphan

Defendants will produce, or by the time of filing have been produced.

         4.       Plaintiff also seeks to compel additional documents or testimony from Brian

Raphan (as corporate representative of Raphan, P.C.) because he “failed” to hire an information

technology professional to assist in the attempts to recover corrupted emails from the firm’s

computer system. There is no need for any further testimony from Raphan because he was never

asked by Plaintiff’s counsel during his deposition to describe his qualifications regarding

information technology. Similarly, Plaintiff’s counsel had the opportunity to ask, but chose not to

ask Brian Raphan to detail the efforts he made to recover the corrupted files and whether the efforts

were insufficient.

         5.       However, in a further effort to resolve this “dispute,” counsel for Raphan has

approached their client for an affidavit identifying Brian Raphan’s information technology

background, and the steps he took to recover corrupted files. In the event plaintiff determines it is


1
  Plaintiff failed to comply with Local Rule 37.2, and did not make any effort to meet and confer either in person or
via telephone, before filing her motion. Defendants nonetheless acting in good faith before filing this Response,
reached out to Plaintiff’s counsel to discuss the contents of her motion.


                                                         2
   Case: 1:17-cv-00101 Document #: 210 Filed: 10/23/18 Page 3 of 4 PageID #:2868




reasonably necessary to re-depose Raphan, counsel for Raphan will make him available. To the

extent his additional testimony is needed, Defendants reserve the right to limit the scope of the

deposition to his qualifications and efforts to retrieve corrupted emails.

       6.      Finally, Plaintiff is also seeking additional testimony from Cohenson relating to

documents and issues, which previously had been the subject of the Common Interest Doctrine.

As highlighted above, Raphan Defendants have now produced all documents previously withheld

based on this exception. In the event it becomes necessary; counsel for Cohenson will agree to

reproduce her for deposition for only those issues and documents that had previously been subject

to the Common Interest Doctrine.

       7.      Since Plaintiff filed her motion to compel, Raphan Defendants have now amended

their privilege log, produced all documents previously withheld based on the common interest

exception to waiver, and agreed to re-tender Defendants for limited testimony, in the event it is

necessary. Plaintiff’s motion is therefore entirely moot and should be denied.

       WHEREFORE, for the foregoing reasons, Defendants Melissa Cohenson and Brian

Raphan, P.C., respectfully request that this Court deny Plaintiff’s Motion to Compel Document

Production and Testimony.

                                                              Respectfully submitted,

                                                      By:     /s/ Paul A. Ruscheinski
                                                              Attorney for Defendants Melissa
                                                              Cohenson and Brian A. Raphan, P.C.

Thomas M. Crawford (6210832)
Paul A. Ruscheinski (6279731)
LITCHFIELD CAVO LLP
303 W. Madison, Suite 300
Chicago, IL 60606
T: 312-781-6679 (Crawford)
T: 312-781-6602 (Ruscheinski)
crawford@litchfieldcavo.com
ruscheinski@litchfieldcavo.com
                                                  3
   Case: 1:17-cv-00101 Document #: 210 Filed: 10/23/18 Page 4 of 4 PageID #:2868




                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that a true and correct copy of the Defendants Melissa
Cohenson’s and Brian A. Raphan, P.C.’s Opposition To Plaintiff’s Motion To Compel Document
Production And Testimony has been served via the Court’s electronic filing system on October 23,
2018 to the following attorneys of record:

              Brad Arnold Berish                                 Patrick T. O’Neill
          Adelman & Gettleman, Ltd.                           Michael H. Schaalman
           53 West Jackson Boulevard                           Halling & Cayo, S.C.
                   Suite 1050                             320 E. Buffalo Street, Suite 700
               Chicago, IL 60604                              Milwaukee, WI 53202
                 (312) 435-1050                                   (414) 271-3400
              bberish@ag-ltd.com                               pto@hallingcayo.com
      Attorney for Plaintiff Katherine Black                  mhs@hallingcayo.com
                                                     PRO HAC VICE for Plaintiff Katherine Black

          Sharan Rachel Abraham                                   Steven P. Mandell
       Sharan R. Abraham, Esq., PLLC                                Steven L. Baron
               37 South Street                                    Danielle N. Twait
         Roslyn Heights, NY 11577                               Mandell Menkes LLC
               (516) 672-1039                             1 North Franklin Street, Suite 3600
        SharanRAbraham@gmail.com                                  Chicago, IL 60606
  PRO HAC VICE for Plaintiff Katherine Black                        (312) 251-1000
                                                            smandell@mandellmenkes.com
                                                             sbaron@mandellmenkes.com
                                                             dtwait@mandellmenkes.com
                                                         Attorneys for Defendant Pamela Kerr
          Robert Mario Fantone, Jr,
             Andrew L. Mancilla
       Murray Mancilla & Fantone, LLP
       260 Madison Avenue, 22nd Floor
            New York, NY 10016
               (646) 225-6686
            robert@mmf-law.com
           andrew@mmf-law.com
  PRO HAC VICE for Defendant Cherie Wrigley




                                                      By:     /s/ Paul A. Ruscheinski
                                                              Attorney for Defendants Melissa
                                                              Cohenson and Brian A. Raphan, P.C.




                                                 4
